Order entered November 7, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00634-CV

                                 TODD PRUETT, Appellant

                                              V.

                           MICHAEL PITTMAN, M.D., Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-07463

                                          ORDER
       Before the Court are appellant’s October 31, 2013 motion to document that his amended

brief was mailed and his October 22, 2013 motion to add newly discovered information to his

appellate brief. In response to appellant’s motion to document that his amended brief was

mailed, the Court received appellant’s third amended brief on October 30, 2013.

       We GRANT appellant’s motion to add newly discovered information. Appellant’s third

amended brief incorporates the additional argument. The Court will not accept any further

amended briefs from appellant.

       Appellee’s brief is due on November 20, 2013.

                                                     /s/   ADA BROWN
                                                           JUSTICE